DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 25 July 2022 has been acknowledged and entered. Claims 1-6 are amended. Claim 8 is canceled. Claim 9 is newly added.  Thus, claims 1-7 and 9 are currently pending.

Responses to Arguments
The amendment filed 25 July 2022 has been entered. 
Applicant’s amendment filed 25 July 2022 with respect to the rejection of claim 1 under 35 U.S.C. 112(f), sixth paragraph have been fully considered and are persuasive. Thus, the claim interpretation of claim 1 under 35 U.S.C. 112(f), sixth paragraph has been withdrawn.
Applicant’s amendments filed 25 July 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered and they are persuasive. Thus, the rejection of claims 1-6 under U.S.C. 101 have been withdrawn.
Applicant’s amendments filed 25 July 2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.
Applicant’s arguments filed 25 July 2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant asserts that “the foregoing distance is referred to as "a displacement of a corresponding location," and the slip amount is calculated based on such displacement, see paragraph [0010] of the specification. In order to establish a prima facie case of obviousness, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings.” Examiner respectfully disagrees.  When combining reference to support an obviousness rejection, the Examiner is not required to incorporate all features of Kurata into Kuwayama. Rather, Examiner believes that a person of ordinary skill in the art, upon reviewing Kurata, would be motivated to modify Kuwayama to incorporate the drum including a transparent portion and image capturing device of Kurata, since feature of drum including a transparent portion and image capturing device provides the advantageous feature of measuring a slip amount on a road surface of a tire tread during rolling of the tire, and a tire.  See MPEP 2145 III, which notes that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."
Applicant further alleges that claims 2-7 and 9 are allowable in view of their dependency on claim 1. However, the applicants arguments with respect to claims 2-7 and 9 are moot in view of the newly cited reference Kurata 416 and the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation " the ground contact surface of the tire" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The rejection may be overcome by amending independent claim 1, line 3 to recite “a sensor measuring a ground contact force of a ground contact surface of a tire.”  

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (US 10,048,171 B2, hereinafter referred to as “Kuwayama”) in view of Kurata et al. (JP 4198610 B2, hereinafter referred to as “Kurata”) further in view of Kurata et al. (JP 201078416 A, hereinafter referred to as “Kurata416”)
Regarding claim 1, Kuwayama teaches a tire testing apparatus of drum type, comprising: a drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire (col. 4, lines 41-44: as a measurement unit, a three-component force sensor 3 capable of measuring the ground contact pressure P, width direction shear stress τx, and circumferential shear stress τy of the tire T is embedded in the rotating drum 1; col. 5, line 1-6: the processing device 4 processes the results of measurements input from the three-component force sensor 3, i.e. measurement data, and calculates the ground contact pressure distribution, width direction shear stress distribution, and circumferential shear stress distribution in the ground contact region between the tire T and the rotating drum 1);  a processor which is operably connected to the sensor and the image capturing device and which is configured to execute instructions to: obtain the ground contact force of the tire from the sensor when the tire comes into a planar contact with the sensor (col. 5, lines 7-17: the processing device 4 can apply visualization processing to the resulting ground contact pressure distribution, width direction shear stress distribution, and circumferential shear stress distribution of the tire T for display on a monitor.  The processing device 4 is not limited to the above configuration, and as long as the results of measurements by the three-component force sensor 3 can be processed to obtain the ground contact properties of the tire T, a processing device provided with a different data analysis program, for example, may be used).  
Kuwayama does not specifically teach that the drum includes a transparent portion; an image capturing device capturing, from inside of the drum and through the transparent portion; an image of the ground contact surface of the tire; capture the image of the ground contact surface when the tire comes into a planner contact with the transparent portion; and calculate a slip amount based on a displacement of a corresponding location on the ground contact surface of the tire, calculated from the images of the ground contact surface under loads different from each other captured through the transparent portion, the corresponding location being a location where the ground contact force is measured by the sensor.  
However, Kurata teaches that the drum includes a transparent portion (page 2, lines 34-38: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured); an image capturing device for capturing, from inside of the drum and through the transparent portion, an image of the ground contact surface of the tire (page 2, lines 34-38: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured); capture the image of the ground contact surface when the tire comes into a planner contact with the transparent portion (page 2, lines 44-48: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured, and image display means for displaying a plurality of images captured, to correspond to the image displayed on the image display means); and calculate a slip amount based on a displacement of a corresponding location on the ground contact surface of the tire (page 2, lines 34-38; page 2, lines 44-48; see above; page 3, lines 32-33: as a result, the amount and direction of slipping on the road surface of the test tire surface and the contact pressure of the test tire can be accurately and easily measured; page 3, lines 32-33: as a result, the amount and direction of slipping on the road surface of the test tire surface and the contact pressure of the test tire can be accurately and easily measured).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent portion and image capturing device such as are described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (page 2, lines 4-5).
Kuwayama and Kurata do not specifically teach that calculating a slip amount is calculated from the images of the ground contact surface under loads different from each other captured through the transparent portion, the corresponding location being a location where the ground contact force is measured by the sensor.
However, Kurata 416 teaches that calculating a slip amount is calculated from the images of the ground contact surface under loads different from each other captured through the transparent portion, the corresponding location being a location where the ground contact force is measured by the sensor (page 5, lines 13-14: in step 100, test conditions are set. As test conditions, there are a slip angle (SA), a camber angle (CA), a load, a braking force, a driving force, and the like, which can be set; page 5, lines 44-46: in the next step 106, an initial model used for pattern matching is set. When the operator gives an instruction to the computer using the keyboard 122 or the like, the computer uses the area to be modeled (set in step 102) of the tire tread image when it first contacts the ground as an initial model, and the initial model Coordinates (Xp0, Yp0) are calculated and stored in correspondence with the first image; page,5, lines 48-51: in the next step 108, the computer performs pattern matching on the first image in which the initial model has been set previously and an image taken at another time, for example, the second image, to obtain the same texture as the texture of the initial model. Extracted from the second image, the coordinates (Xpt, Ypt) in the second image of the initial model are calculated, and stored in correspondence with the second image; page 6, lines 11-12: in the next step 114, the displacement of the initial model is calculated based on the stored coordinates.  For example, when the first image is compared with the second image and the initial model is displaced).
Although Kuwayama, Kurata, and Kurata 416 do not explicitly teach that the calculating a slip amount is calculated from the images of the ground contact surface under loads different from each other, Kurata 416 teaches that as test conditions, there are a slip angle (SA), a camber angle (CA), a load, a braking force, a driving force, and the like, which can be set.  Further, Kurata 416 teaches that the initial model Coordinates (Xp0, Yp0) and (Xpt, Ypt) are calculated and stored in correspondence with the first image and second image, respectively and the first image is compared with the second images.  Therefore, calculating from the images of the ground contact surface under loads different from each other such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to use the above features in order to calculate friction energy based on the slip mount of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculating a slip amount such as is described in Kurata416 into the system of Kuwayama and Kurata, in order to measure the friction energy of a tire ground contact portion to obtain the friction energy of the tire ground contact portion when the tire rolls on a road surface (Kurata416, page 2, lines 3-4).
Regarding claim 4, Kuwayama in view of Kurata and Kurata416 teaches all the limitation of claim 1, in addition, Kuwayama teaches that the drum and the tire are controlled to: : detect an angle θT of a tire shaft that supports the tire and an angle θD of a drum shaft that supports the drum (col. 5, lines 60-64: a rotary encoder 8 is mounted on the drum shaft 2a as the measurement unit side rotational position detection unit. This rotary encoder 8 can detect the rotational position of the three-component force sensor 3 (measurement unit) embedded in the rotating drum 1; coil. 6, lines 4-6: a rotary encoder 9 is mounted on the spindle 5a as the rotational position detection unit on the tire side. The rotary encoder 9 can detect the rotational position of the tire T; col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B); and rotate the tire and/or the drum (col. 4, lines 34-36: the drum drive unit 2 can also control the rotational velocity Vd of the rotating drum 1; col. 5, lines 33-34: the tire drive unit 6 can also control the rotational velocity Vt of the tire T) so that there occurs a timing when the relationships θT=θ0 and θD=θ1 are satisfied and a timing when relationships θT=θ0 and θD=θ2 are satisfied , where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the images of the ground contact surface of the tire are captured through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor (col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B).
Although Kuwayama does not explicitly teach that there occurs a timing when the relationships θT=θ0 and θD=θ1 are satisfied and a timing when the relationships θT=θ0 and θD=θ2 are satisfied, where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft the images of the ground contact surface of the tire are captured through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor, Kuwayama teaches that the rotary encoder detects the rotational position of the three-component force sensor as an angle of rotation with reference to the reference position and therefore that the timing associated with the relationship such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to use the above features in order to control rotation of the tire and/or the drum.
Regarding claim 6, Kuwayama in view of Kurata and Kurata416 teaches all the limitation of claim 1, in addition, Kuwayama teaches that the drum and the tire are controlled to set a rotation speed of the drum when the ground contact force measured by the sensor is small to be slower than a rotation speed of the drum when the ground contact force measured by the sensor is large (col. 11, lines 45-49: During measurement, the rotational velocity Vt of the tire T and the rotational velocity Vd of the rotating drum 1 need not be set to the same speed. Rather, the rotational velocity Vt of the tire T and the rotational velocity Vd of the rotating drum 1 may differ).  
Although Kuwayama does not explicitly teach that the tire testing apparatus sets a rotation speed of the drum when the ground contact force measured by the sensor is small to be slower than a rotation speed of the drum when the ground contact force measured by the sensor is large, Kuwayama teaches that rotation of velocity of the tire and drum may differ during the measurement and therefore that the rotation speed of drum based on the ground contact force such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to apply the above features in order to improve the accuracy of the tire testing.
Regarding claim 9, Kuwayama in view of Kurata and Kurata416 teaches all the limitation of claim 1, in addition, Kurata416 teaches that the loads different from each other include a first load and a second load, and 4Application No.: 17/276,979the first load is a load not to cause any slip in the ground contact surface, and the second load is larger than the first load to cause a slip in the ground contact surface (page 6, line 36-page 7, line 3: in step 116, the control unit 23, for each measurement point, the shearing force by substituting the measured sliding speed V and the S ground pressure of the (Pz) in the equation (1) at each measurement point (kN) estimated by calculation (The frictional energy (= shearing force × slip amount) is calculated based on the shearing force and the slip amount obtained by the calculation (the frictional force calculating step of the present invention).…Specific values of the coefficient a, the coefficient P 0 , the coefficient d, and the coefficient c are obtained through experiments in advance. These coefficients vary depending on the rubber type, road surface properties, tire running speed (circumferential direction), load, temperature, and other factors).
Although Kuwayama, Kurata, and Kurata416 do not explicitly teach that the loads different from each other include a first load and a second load, and 4Application No.: 17/276,979the first load is a load not to cause any slip in the ground contact surface, and the second load is larger than the first load to cause a slip in the ground contact surface, Kurata416 teaches that the frictional energy is calculated based on the shearing force and the slip amount obtained by the calculation using equation 1 and specific values of the coefficient a, the coefficient P 0, the coefficient d, and the coefficient c are obtained through experiments in advance. These coefficients vary depending on the rubber type, road surface properties, tire running speed (circumferential direction), load, temperature, and other factors.  Therefore, the loads different from each other such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to use the above features in order to calculate friction energy based on the slip mount of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loads different from each other such as is described in Kurata416 into the system of Kuwayama and Kurata, in order to measure the friction energy of a tire ground contact portion to obtain the friction energy of the tire ground contact portion when the tire rolls on a road surface (Kurata416, page 2, lines 3-4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Kurata 416 further in view of Pien (US 2011/0310273 A1, hereinafter referred to as “Pien”).
Regarding claim 2, Kuwayama in view of Kurata and Kruta416 teaches all the limitation of claim 1, Kuwayama does not specifically teach that the processor is configured to further execute an instruction to perform edging execution on the images of the ground contact surface under the loads different from each other, captured by the image capturing device, and 2Application No.: 17/276,979wherein the displacement of the corresponding location is calculated by at least two images of the ground contact surface under at least two loads different from each other, each of the at least two images of the ground contact surface being subjected to the edging execution.
However, Kurata teaches that the displacement of the corresponding location is calculated by page 3, lines 32-33; page 8, lines 35-41: see claim 1 above; page 2, lines 49-51: a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured, and image display means for displaying a plurality of images captured, to correspond to the image displayed on the image display means and instruction means for instructing a measurement position used in the pattern matching Te, the stored image, and based on the indicated measurement position, operation by pattern matching the displacement of the ground surface).  Further, Kurata416 teaches that the displacement of the corresponding location is calculated by at least two images of the ground contact surface under at least two loads different from each other (page 5, lines 13-14; page 6, line 11-25; page 6, lines 36-39: see claim 1 above).  Further, Pien teaches that each of the at least two images of the ground contact surface is subjected to the edging execution (para. [0051]: referring to FIGS. 3A and 3B, in Step 220, the processing unit 150 performs an edging procedure to edge the captured image (Step 222), and then calculates an amount of graph blocks or content of edging elements in the edged image (Step 224 or Step 226), and takes the calculated amount of the graph blocks or content of the edging elements as the amount of the objects). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displacement of the corresponding location such as is described in Kurata, the least two images of the ground contact surface under the loads different from each other such as is described in Kurata416, and the edging execution such as is described in Pien into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (Kurata, page 2, lines 4-5), measure the friction energy of a tire ground contact portion to obtain the friction energy of the tire ground contact portion when the tire rolls on a road surface (Kurata416, Pate 2, lines 3-4) and determine a resolution for storing a captured image by analyzing an amount of objects in the captured image, that is, determines whether to zoom in/out the captured image or whether to lower a resolution of the image capturing device (Pien, para. [0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Kurata416 further in view of Pien further in view of Davison et al. (US 6668082 B1, hereinafter referred to as “Davison”).
Regarding claim 3, Kuwayama in view of Kurata, Kurata416, and Pien teaches all the limitation of claim 2, in addition, Pien teaches images subjected to the edging execution (para. [0051]: see claim 2 above).
Kurata, Kurata416, and Pien do not teach the processor is configured to further execute instructions to: divide a first image in the at least two images, subjected to the edging execution, into a plurality of areas; perform a process of matching one of the plurality of areas with a second image in the at least two images, subjected to the edging execution; and calculate the displacement of the corresponding location by calculating a coordinate of a point in the one of the plurality of areas and a coordinate of a corresponding point corresponding to the point in an area of the second image  matched with the one of the plurality of areas. 
However, Davison teaches dividing a first image information into a plurality of areas (col. 19, lines 19-21: at step S162, CPU 4 divides the first image into a series of grid squares of size 25 pixels by 25 pixels, and sets a flag for each square to indicate that the square is “empty”. FIG. 19 illustrates an image divided into grid squares) and perform a process of matching one of the plurality of areas with a second image in the at least two images, subjected to the edging execution (col. 19, lines 31-36: When the second image in the sequence (the image taken at position L3 in the example of FIG. 2) is the first image in the pair under consideration, it will be seen from FIG. 7 that points may have been matched with the preceding image (the first image in the sequence) by automatic initial feature matching at step S52); and calculate the displacement of the corresponding location by calculating a coordinate of a point in the one of the plurality of areas and a coordinate of a corresponding point corresponding to the point in an area of the second image matched with the one of the plurality of areas (col. 26, lines 20-26: at step S253, CPU 4 tests the calculated physical fundamental matrix against each pair of points that were used to calculate the fundamental matrix at step S250. This is done by calculating an approximation to the 4D Euclidean distance (in the concatenated image coordinates) of the 4D point representing each pair of points from the surface representing the physical fundamental matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diving image, performing the process of matching and calculating a displacement such as are described in Davison into the system of Kuwayama, Kurata, Kurata416 and Pien, in order to provide an image processing apparatus and method for determining matching features in images of an object and/or an apparatus and method for calculating the positions at which the images were taken (col. 2, lines 23-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Kurata416 further in view of Osawa (JP 201726468 A, hereinafter referred to as “Osawa”).
Regarding claim 7, Kuwayama in view of Kurata and Kurata416 teaches all the limitation of claim 1, Kuwayama, Kurata, and Kurata416 do not specifically teach that the drum or the tire is made movable relatively in a lateral direction with respect to a rotational direction of the drum.
However, Osawa teaches that the drum or the tire is made movable relatively in a lateral direction with respect to a rotational direction of the drum (page, 5, lines 1-3: when the measurement is completed by rotating the tire 50 a predetermined number of times, the tire 50 is automatically moved (laterally moved) in the axial direction with respect to the drum 6. The lateral movement distance may be set at equal intervals obtained by dividing the tire width by a predetermined number).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drum or the tire such as is described in Osawa into the system of Kuwayama, Kurata, and Kurata416 in order to provide a method for measuring ground contact characteristics, in which a measurement point on a tire surface can be arbitrarily changed during rolling of the tire (page 2, lines 45-46).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Kurata416 further in view of Sumiya et al. (US 6,263,728 B1, hereinafter referred to as “Sumiya”).
Regarding claim 5, Kuwayama in view of Kurata and Kurata 416 teaches all the limitation of claim 1, in addition, Kuwayama teaches that the processor is configured to execute further instructions to: measure an angle θT of a tire shaft which supports the tire and an angle θD of a drum shaft which supports the drum (col. 5, lines 60-64: a rotary encoder 8 is mounted on the drum shaft 2a as the measurement unit side rotational position detection unit. This rotary encoder 8 can detect the rotational position of the three-component force sensor 3 (measurement unit) embedded in the rotating drum 1; coil. 6, lines 4-6: a rotary encoder 9 is mounted on the spindle 5a as the rotational position detection unit on the tire side. The rotary encoder 9 can detect the rotational position of the tire T; col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B) and when relationships θT=θ0 and θD=θ1 are satisfied and ground contact force when the relationships θT=θ0 and θD=θ2 are satisfied, where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the images of ground contact surface of the tire are captured through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor (col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B).
Although Kuwayama does not explicitly teach that there occurs a timing when relationships θT=θ0 and θD=θ1 are satisfied and a timing when the relationships θT=θ0 and θD=θ2 are satisfied, where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft the images of the ground contact surface of the tire are captured through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor, Kuwayama teaches that the rotary encoder detects the rotational position of the three-component force sensor as an angle of rotation with reference to the reference position.  Therefore, a timing based on relationship such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to apply the above features in order to control rotation of the tire and/or the drum.
Kuwayama and Kurata do not specifically teach calculating a wear energy by using the slip amount calculated based on the images of the ground contact surface under loads different from each other when relationships.
However, Kurata16 teaches the slip amount calculated based on the images of the ground contact surface under loads different from each other (page 5, lines 13-14; page 6, line 11-25; page 6, lines 36-39: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slip amount calculated based on the images of the ground contact surface under loads different from each other such as is described in Kurata416 into the system of Kuwayama and Kurata, in order to measure the friction energy of a tire ground contact portion to obtain the friction energy of the tire ground contact portion when the tire rolls on a road surface (Kurata416, page 2, lines 3-4).
Kuwayama, Kurata, and Kurata416 do not specifically teach calculating a wear energy by using a slip amount.
However, Sumiya teaches calculating a wear energy by using a slip amount (col. 2, line 64- col. 3, line 4: the tire rubber index calculating method measures, by the frictional energy measuring device that measures the frictional energy of the sample on the basis of the shear force and the slippage of the tire contact patch, the amount of wear of the sample in the measurement conditioned that has been set on the basis of the frictional energy of the sample that was measured and the frictional energy of the tire, and calculates the rubber index; col. 7, line 13-27: the frictional energy measuring device 14 measures the frictional energy of the contact patch of the sample, whose size is significantly smaller than that of the tire, and not the tire itself, so it is preferred that the resolution of the camera that images the contact patch of the sample and the sampling rate of the imaging be made higher than in the case of measuring the frictional energy of the contact patch of the tire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating a wear energy by using a slip amount such as is described in Sumiya into the system of Kuwayama, Kurata, and Kurata416, in order to analyze frictional energy in a contact surface of rolling tire which is dissipated as wear of tread rubber (col. lines 6-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)431-0716.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858